PER CURIAM: *
IT IS ORDERED that the Appellee’s unopposed motion to vacate the sentence is granted.
IT IS FURTHER ORDERED that the Appellee’s unopposed motion to remand the case to the United States District Court for the Western District of Texas, El Paso Division for resentencing in light of the Supreme Court’s recent opinion in USA v. Booker and this Court’s opinion in USA v. Mares is granted.
IT IS FURTHER ORDERED that the Appellee’s unopposed alternative motion to extend time to file Appellee’s brief fourteen (14) days from the court’s denial of the Appellee’s motion to vacate and motion to remand is denied as unnecessary.

 Pursuant to 5th Cir. R. 47.5 the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.